Order entered October 9, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01241-CV

                                TIMOTHY HOLZ, Appellant

                                               V.

                              U.S.A. CORP., ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-05101

                                           ORDER
       The Court has before it appellant’s September 26, 2013 motion requesting leave to appeal

in forma pauperis. The motion is DENIED without prejudice to the refiling of a motion

containing an affidavit in compliance with TEX. R. APP. P. 20.1(b).


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE